NUMBER 13-20-00099-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LEO ALBERT SANDOVAL,                                                          Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                On appeal from the County Court at Law No. 5
                        of Cameron County, Texas.


                           MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

       Appellant Leo Albert Sandoval appeals his jury conviction for one count of assault

involving family violence, a class A misdemeanor. See TEX. PENAL CODE ANN.

§ 22.02(a)(1). Appellant asserts two issues on appeal: (1) the trial court erred by

overruling his request for a jury charge question asking the jury to specify the mental state

with which the offense was committed; and (2) the trial court abused its discretion in
admitting extraneous offense evidence. We affirm.

                                         I.      BACKGROUND

      In the early morning of March 20, 2019, Selena Silva, a Brownsville Police

Department officer, was dispatched to an apartment complex located at 4000 Paredes

Line Road, Brownsville, Texas. At trial, Officer Silva testified that she was dispatched

there because an unidentified caller had reported an altercation between a man and a

woman at the apartment complex. While Officer Silva was en route, an additional call was

received by dispatch. The second caller was identified as Maria Tovar. At trial, Tovar

explained that she called 911 because her phone call with her daughter, Jasmine

Sanchez, was disconnected after she heard screaming.

      Officer Silva testified that when she arrived at the complex, she saw appellant

removing items from an apartment and approached him. When Officer Silva approached

appellant, he explained that he and his wife, Sanchez, had gotten into an argument and

she was moving out. Officer Silva asked where Sanchez was, and appellant told her she

had left with her mother. During the discussion with appellant, Officer Silva noticed a

woman picking up the items in the parking lot and instructed appellant to stay with the

other officers while she inquired about Sanchez. 1

      When Officer Silva located Sanchez, Sanchez reported that appellant had grabbed

her by the mouth and thrown her down. Sanchez stated that she had banged her head

when she was forced down. Officer Silva also noted that Sanchez’s lip appeared to be

swollen.



      1    The woman picking up items in the parking lot was identified as Tovar.
                                                     2
       At trial, Sanchez testified that she was in a relationship with appellant and pregnant

with his child on the night of the altercation. Sanchez claimed that she lied to Officer Silva

regarding the alleged assault and that she did not remember much of what she had said

to the officer that night. Sanchez stated that she was feeling scared and angry at appellant

and fabricated the assault story to get appellant arrested.

       The State called Oralia Juare, a specialist at the Family Crisis Center who has

worked with victims of domestic violence for twenty-seven years, as an expert witness.

Juare testified how the cycle of domestic abuse can cause victims of family violence to

recant their original statements given to police. Juare cited studies that demonstrate that

in the cycle of abuse, it is common for victims of family violence to minimize their original

story due to the desire to mend the relationship.

       Appellant was found guilty and sentenced by the trial court to twelve months of

confinement, in county jail, which was supended to eighteen months of probation, forty-

eight hours of community service, a $500 fine, $350 court costs, and a $150 donation to

the Friendship of Women, a non-profit organization. The final judgment contained an

affirmative finding that the offense involved family violence. See TEX. CODE CRIM. PROC.

ANN. art. 42.013. This appeal followed.

                                   II.    CHARGE ERROR

       In his first issue, appellant argues that the trial court erred by denying his request

for a jury charge question asking whether the offense was done intentionally. Appellant

contends that, in order for the trial court to make an affirmative family violence finding

under article 42.013 of the code of criminal procedure, the State is required to prove the


                                              3
offense was done intentionally, because that is the way the offense is defined under the

Texas Family Code. Additionally, he argues that, because the court made a family

violence finding anyway, his constitutional rights to due process of law and trial by jury

were violated. 2

A.      Standard of Review & Applicable Law

        A trial court has a duty to prepare a jury charge that accurately sets out the law

applicable to the specific offense charged. TEX. CODE CRIM. PROC. ANN. art. 36.14; Green

v. State, 476 S.W.3d 440, 445 (Tex. Crim. App. 2015). We review a trial court’s decision

to deny a defendant’s request for an instruction in the jury charge under an abuse of

discretion standard. Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012);

Wesbrook v. State, 29 S.W.3d 103, 121–22 (Tex. Crim. App. 2000). If we find error, we

then must determine whether sufficient harm resulted from the error to compel reversal.

See Villarreal v. State, 453 S.W.3d 429, 433 (Tex. Crim. App. 2015) (citing Ngo v. State,

175 S.W.3d 738, 744 (Tex. Crim. App. 2005)); Malone v. State, 405 S.W.3d 917, 926

(Tex. App.—Beaumont 2013, pet. ref’d). If we determine that no error occurred, our

analysis ends. Kirsch, 357 S.W.3d at 649.

        Under the Texas Penal Code, assault occurs when a person “intentionally,

knowingly, or recklessly causes bodily injury to another.” TEX. PENAL CODE ANN.

§ 22.01(a). Article 42.013 of the Texas Code of Criminal Procedure states:

        In the trial of an offense under Title 5, Penal Code, if the court determines
        that the offense involved family violence, as defined by Section 71.004,



        2  Appellant does not challenge the sufficiency of the evidence to support either the jury’s guilty
verdict or the trial court’s family-violence finding.
                                                    4
       Family Code, the court shall make an affirmative finding of that fact and
       enter the affirmative finding in the judgment of the case.

TEX. CODE CRIM. PROC. ANN. art. 42.013. Section 71.004 of the family code defines “family

violence” in part as:

       an act by a member of a family or household against another member of
       the family or household that is intended to result in physical harm, bodily
       injury, assault, or sexual assault or that is a threat that reasonably places
       the member in fear of imminent physical harm, bodily injury, assault, or
       sexual assault . . . .

TEX. FAM. CODE ANN. § 71.004(a) (emphasis added).

B.     Analysis

       Here, appellant argues that, for a family violence finding to be made under article

42.013, the jury must have specified that he acted with intent. See id. We disagree.

       The information and complaint alleged that appellant “intentionally, knowingly, or

recklessly caused bodily injury to Sanchez by throwing [Sanchez] on the floor with his

hands.” The jury charge authorized a guilty verdict if it found:

       Unanimously and beyond a reasonable doubt that on or about March 20,
       2019, in Cameron County, Texas, [appellant] intentionally, knowingly, or
       recklessly caused bodily injury to Jasmine Sanchez, a family or a household
       member or a person with whom [appellant] has or has had a dating
       relationship as defined by the Family Code, by throwing the said Jasmine
       Sanchez on the floor with [appellant’s] hand or hands.

The charge properly identifies all essential elements of the offense of assault. See TEX.

PENAL CODE ANN. § 22.01(a). The definition of “family violence” in the family code does

not alter the elements of the charged offense. See Boas v. State, 604 S.W.3d 488, 492

(Tex. App.—Houston [14th Dist.] 2020, no pet.).

       As the Texas Court of Criminal Appeals has noted, the plain language of article

42.013 “assigns the responsibility for making the family-violence determination solely to
                                            5
the trial court.” Butler v. State, 189 S.W.3d 299, 302–03 (Tex. Crim. App. 2006); see TEX.

CODE CRIM. PROC. ANN. art. 42.013 (providing that “if the court determines that the offense

involved family violence, as defined by Section 71.004, Family Code, the court shall make

an affirmative finding . . .”) (emphasis added). Thus, the trial court is tasked with making

the determination of whether the offense involved “family violence,” not the jury. Butler,

189 S.W.3d at 302; see Boas, 604 S.W.3d at 492 (“The family violence finding is the trial

court’s responsibility; it is not part of the offense and need not be submitted to the jury.”).

       The jury charge properly defined the assault offense on the statutory elements.

Because the finding of family violence is the responsibility of the trial court, it is not an

element of the offense and need not be submitted to the jury. Boas, 604 S.W. 3d, 493.

Therefore, any language included in the charge regarding family violence is unnecessary.

Id.

       Appellant contends that the trial court’s finding of family violence carries additional

sentencing factors that could cause his sentence to exceed the statutory punishment, and

therefore, he was entitled to a jury finding on the issue. Appellant argues that Butler is not

controlling because the Court did not expressly consider that the finding of family violence

carries additional sentencing factors; instead, he contends Butler only considered the

effect of the family violence finding on the appellant’s probation conditions.

       In Butler, the defendant urged the “family violence” finding effectively increased his

punishment because (1) the finding would cause a subsequent family violence assault

conviction to be enhanced to a felony and (2) additional probation terms apply to a

defendant convicted of an assault involving family violence. Butler, 189 S.W.3d at 302.


                                              6
The Texas Court of Criminal Appeals disagreed because the finding did not increase the

range of punishment for the offense for which the appellant was found guilty. See id. at

303–04.

       Butler is controlling on this issue specifically because, as in that case, the record

shows no indication of previous offenses involving family violence. As in Butler, “the

question is simply whether appellant was assessed a penalty beyond the prescribed

statutory maximum and, if so, whether the basis of the increased penalty was submitted

to a jury and proven beyond a reasonable doubt. Id. at 303. Here, the judgment reflects

that appellant was convicted of class A misdemeanor, assault-family violence, and the

punishment assessed against him was within the punishment range allowed for such an

offense. See TEX. PENAL CODE ANN. § 12.21; Butler, 189 S.W. 3d at 303–04.

       The trial court properly charged the jury with the applicable law and did not abuse

its discretion. We overrule appellant’s first issue.

                               III.   ADMISSION OF EVIDENCE

       In his second issue, appellant argues that the trial court abused its discretion by

admitting extraneous offense evidence. Appellant contends that Officer Silva’s body

camera recording of her initial interview with Sanchez was inadmissible under Texas

Rules of Evidence 404(b) and 802, and article 38.371 of the Texas Code of Criminal

Procedure. See TEX. R. EVID. 404(b), 802; TEX. CODE CRIM. PROC. ANN. art. 38.371.

       The State responds that the complained-of evidence had relevance apart from

character conformity, specifically: (1) it was not used for its substance but was rather used




                                              7
to impeach Sanchez’s recantation in her testimony; and (2) it, along with Jaure’s

testimony, assisted the jury in contextualizing the nature of the relationship with appellant.

A.     Standard of Review & Applicable Law

       We review the admission of extraneous offense evidence for an abuse of discretion.

See De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009). If the trial court

determines the evidence is not based on character conformity but has independent

relevance, the evidence may be admitted by the trial court and the jury should be instructed

on the specific, limited purpose for which the evidence is being admitted. See Montgomery

v. State, 810 S.W.2d 372, 387-88 (Tex. Crim. App. 1990). “As long as the trial court’s ruling

is within the ‘zone of reasonable disagreement,’ there is no abuse of discretion, and the

trial court’s ruling will be upheld.” De La Paz 279 S.W.3d at 344. Additionally, evidence

that is otherwise inadmissible may become admissible when a party opens the door to

such evidence. Hayden v. State, 296 S.W.3d 549, 554 (Tex. Crim. App. 2009).

B.     Analysis

       Appellant argues that the redacted video of Sanchez’s interview with Officer Silva

“contained improper character evidence” and was in violation of Rule 404(b). See TEX. R.

EVID. 404(b). Relying on Hayden, appellant contends that Sanchez’s statements in the

video would only be admissible if he “open[ed] the door” by creating a false impression to

the jury. Hayden, 296 S.W.3d at 554.

       The following exchange occurred at trial:

       [STATE]:       Okay. Do you remember telling the officer that the defendant
                      grabbed you by the mouth?

       [SANCHEZ]: He didn’t grab me by the mouth.

                                              8
[STATE]:     But do you remember telling the officer that?

[SANCHEZ]: I remember telling her that, yes.

[STATE]:     Okay. Do you remember telling the officer that the defendant
             threw you on the ground inside the apartment?

[SANCHEZ]: I remember telling her that, yes.

[STATE]:     Okay. Did that happen?

[SANCHEZ]: That didn’t happen.

[STATE]:     Okay. Do you remember telling the police officer that your
             mouth hurt whenever she showed up?

[SANCHEZ]: I don’t remember that, no. It was a long time ago. But—I don’t
           remember saying that, but I remember not feeling any pain or
           discomfort.

[STATE]:     Okay. Do you remember telling the police officer that the back
             of your head, you felt pain there?

[SANCHEZ]: I don’t remember that, no.

[STATE]:     Okay. So you don’t remember telling the officer what you told
             her that night. Is that what you’re saying?

[SANCHEZ]: I don’t remember that because it wasn’t true.

[STATE]:     You don’t remember? Okay. So if she was crying and upset
             and we have evidence to show that, would you be surprised
             about that?

[SANCHEZ]: Yeah

[DEFENSE]: Okay. So it’s your testimony here today that you lied on March
           20th with regards to what occurred; is that correct? Is that a
           fair statement?

[SANCHEZ]: That’s correct.



                                    9
       The State then moved to introduce the video during its examination of Officer Silva.

Upon appellant’s objection at trial, the State argued it was admissible under article 38.371

which allows, among other things, testimony or evidence concerning the nature of the

relationship between the actor and the alleged victim in certain offenses involving family

or dating violence. See TEX. CODE CRIM. PROC. ANN. art. 38.371(b). According to the State,

the video was relevant to explain material, non-character-conformity fact issues, such as

why Sanchez recanted her initial allegation and why the jury should discredit Sanchez’s

testimony.

       Article 38.371 of the Texas Code of Criminal Procedure provides, in part:

       (b) In the prosecution of an offense [committed against a household or
       family member], subject to the Texas Rules of Evidence or other applicable
       law, each party may offer testimony or other evidence of all relevant facts
       and circumstances that would assist the trier of fact in determining whether
       the actor committed the offense . . . , including testimony or evidence
       regarding the nature of the relationship between the actor and the alleged
       victim.

       (c) This article does not permit the presentation of character evidence that
       would otherwise be inadmissible under the Texas Rules of Evidence or
       other applicable law.

TEX. CODE CRIM. PROC. ANN. art. 38.371.

       While extraneous offense evidence is not normally admissible at the guilt phase of

trial, it may be admissible when it has relevance apart from character conformity. See

TEX. R. EVID. 404(b); Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011). The

Legislature has determined that in prosecutions for assaults of family members, evidence

related to the nature of the relationship itself is a permissible non-character-conformity

purpose for which extraneous offense evidence is admissible. See TEX. CODE CRIM. PROC.


                                            10
ANN. art. 38.371(b); see also Fernandez v. State, 597 S.W.3d 546, 565 (Tex. App.—El

Paso 2020, pet. ref’d).

       Here, the State used the video evidence to refute Sanchez’s trial testimony about

the nature of the relationship she had with appellant, as well as to shed light as to why

she fully recanted the allegations that she made about appellant on the night of the

altercation. See Bass v. State, 270 S.W.3d 557,563 (Tex. Crim. App. 2008) (holding that

extraneous offense evidence was properly admitted to rebut claim of fabrication);see also

Houston v. State, No. 13-18-00592-CR, 2019 WL 3486737, at *3 (Tex. App.—Corpus

Christi–Edinburg Aug. 1, 2019, no pet.) (mem. op., not designated for publication)

(determining that a victim’s initial statement to police is admissible at trial because it was

used to rebut the victim’s recantation that the assault did not happen) (citing Gonzalez v.

State, 541 S.W.3d 306, 312–13 (Tex. App.—Houston [14th Dist.] 2017, no pet.)).

       Sanchez’s trial testimony made the extraneous-offense evidence relevant to

explain why she was unwilling to cooperate with the prosecution at trial, to confirm her

initial story to police, and to contextualize the nature of her relationship with appellant.

See Gonzalez, 541 S.W.3d at 312. Further, the video rebutting the recantation, along with

Juare’s testimony explaining why Sanchez may have been uncooperative and had

recanted, are “relevant facts and circumstances that assist[] the trier of fact in its

determination.” TEX. CODE CRIM PROC. ANN. art. 38.371; see id. (reasoning that admission

of extraneous-offense evidence to explain the complainant’s unwillingness to cooperate

with prosecution in family-violence cases is admissible under article 38.371 and not in

violation of Rule 404(b)).


                                             11
       The introduction of the video did not violate Rule 404(b) because it was not

introduced to convince the jury that appellant was acting “in accordance with [his]

character.” TEX. R. EVID. 404(b). Id. Thus, we find that the trial court’s decision to admit

the video as evidence was not outside the “zone of reasonable disagreement.” De La

Paz, 279 S.W.3d at 344. Consequently, we find that it was admissible under article 38.371

of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 38.371.

We overrule the appellant’s second issue.

                                    IV.    CONCLUSION

       The judgment of the trial court is affirmed.


                                                                  NORA L. LONGORIA
                                                                  Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
17th day of June, 2021.




                                            12